UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 14, 2014 American Brewing Company, Inc. (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation) 333-193725 27-2432263 (Commission File Number) (IRS Employer Identification No.) 180 West Dayton Street, Warehouse 102, Edmonds, WA 98020 (Address of principal executive offices)(Zip Code) (425) 774-1717 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective August 14, 2014, American Brewing Company, Inc. has appointed Simon Majumdar to the Company’s board of directors.Mr. Majumdar shall receive 75,000 common shares as compensation for services rendered as a director of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN BREWING COMPANY, INC. Date:August 14, 2014By:/s/ Neil Fallon Neil Fallon, Chief Executive Officer By:/s/ Julie Anderson Julie Anderson, Vice President
